Callahan, J.
(dissenting). I would hesitate to label the story told by plaintiff as frank and honest. To me it hardly measures up to the test of being probable. However, it was for the experienced Referee who saw the *689witnesses to decide questions of credibility. In any event, there was a clear admission of voluntary cohabitation after knowledge of the “fraud.” Accordingly, I dissent from the reversal of the order confirming the Referee’s decision. The determination below should be reassuring to any one concerned with the mounting list of fantastic claims on which annulments are being sought and procured.
Dore, J. P., Breitel, Botein and Bergan, JJ., concur in Per Curiam opinion; Callahan, J., dissents in opinion.
Order reversed and interlocutory judgment granted in plaintiff’s favor. Settle order on notice.